Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 09/29/2021 have been fully considered but they are not persuasive. 
The applicant argues that the 112b issues has been resolved (page 7 of 9 of the remarks).
The Office respectfully disagrees, while applicant’s amendments resolved some of the previously raised 112b issues, not all were resolved and new issues were introduced in the amendments, as it will be explained in detail in the present Office Action.
The applicant argues that Kahn, alone or in combination fails to disclose the limitations of independent claims 1, 15 and 21 related to the first expansion and/or the second expansion chamber comprising a portion of the inner diameter of the seat since the device of Kahn teaches of using sleeves to form the inner wall of the valve seat with the Abstract of Kahn stating: “Sleeves may be provided that are coaxial to the valve seats; the sleeves may be on the inner surface of the valve seat, outer surface of the valve seats or both” (pages 7-8 of 9 of the remarks).
The Office respectfully disagrees, the applicant appears to have a different interpretation of what constitutes the valve seat. The applicant’s appears 
“Sleeves may be provided that are coaxial to the valve seats; the sleeves may be on the inner surface of the valve seat, outer surface of the valve seats or both”.
Notice that that the excerpt recognizes that “the sleeves” are an alternative and separate structure to the valve seat that may be provided coaxial to the valve seats (i.e. the valve seats are recognized as being their own entity separate from the sleeves, otherwise they would not be “provided to” the valve seat). Furthermore, even assuming the applicant’s narrow interpretation of the “valve seat” which includes both the valve seat and the sleeve, notice that the Abstract of Kahn acknowledges of a non-illustrated embodiment where the sleeve is located only on the outer surface of the valve seat “the sleeves may be on the inner surface of the valve seat, outer surface of the valve seats or both”, which would still read on the claimed limitations since the sleeve is no longer a part of the “the inner diameter of the valve seat”. Additionally, it is noted that the sleeves appears to be an alternative supporting structure for the valve seat and Kahn shows at least one embodiment in Fig. 5 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Claim Objections
Claim 3 is objected to because of the following informalities:  
Claim 3 L8 recites “portin”, it should be –portion--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-17 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 16 recites “A valve seat as set forth in claim 15, wherein the valve seat comprises a first bias member having a first side comprising a gate-facing surface, a portion of which is configured to seal against a gate and a second side forming a portion of the first expansion chamber; a second bias member wherein a first side of the second bias member forms a portion of the first expansion chamber and a second side forms a portion of a steam chamber; a third bias member comprising a first side forming a portion of the second bias member and a second side forming a portion of a second expansion chamber; and wherein the first bias member, the second bias member and the third bias member are configured to cooperatively act to axially bias the seat”. Due to the way the claim is written (“wherein the valve seat comprises” rather than “wherein the bias members comprises”), notice that it is unclear and indefinite if the “first bias member”, “second bias member” and “third bias member” are part of the previously recited “bias members” or if they are distinct-from/in-addition-to the “bias member” of the intervening claim. Based on the record, the Office will assume that the first to third bias members are part of the previously recited “bias members”. Additionally
Claim 21 recites in L4-5 recites “the interior wall of the valve seat”. Notice that this limitation is not previously recited and as such, there is insufficient antecedent basis for this limitation in the claim. The Office suggests amending the claim to modify "the" with --a--or --an-- as appropriate in order to overcome the rejection.   
Claim(s) 17, being dependent on any of the preceding claim(s) above, inherit the same deficiencies as the parent/intervening claim(s) and as such is/are rejected in the same manner, see the rejection(s) above.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-8, 13, 15-17 and 19-21 is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Kahn (US 8,794,593).
Regarding claim 1, Kahn (US 8,794,593) shows in Figs. 1-5 (see at least Figs. 3 and 5) a valve seat (valve seat 48/52/48a/52a) comprising: a wall with a first expansion chamber (see either one of the inner/inward chambers produced by the undulations of the bellows, see in particular those closest to the gate in at least Fig. 3 and 5 of Kahn and FIG. A below) and a second expansion chamber (see either one of the other inner/inward chambers produced by the undulations of the bellows, in particular the one adjacent to the first expansion chamber, in at least Fig. 3 and 5 of Kahn and FIG. A below) and a plurality of bias members (notice that the valve seat is a bellows structure similar to applicant’s invention that comprises a plurality of internal chambers and external chambers and wherein portions of the undulations that allow the Thus, the device of Kahn meets all the limitations of claim 1.

    PNG
    media_image1.png
    1078
    767
    media_image1.png
    Greyscale

Regarding claim 2 and the limitation of a valve seat as set forth in claim 1, further comprising a steam chamber [see either one of the outer/outward chambers which are capable of aiding in the expansion of the seat when fluid pressure increases in valve chamber 45; with regards to recitations directed to the fluid being handled, "Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim." Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Furthermore, "[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Young, 75 F.2d * > 996 < , 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963))] configured to be selectively pressurized formed between the plurality of bias members wherein the steam chamber is isolated from the inner diameter of the seat and wherein the valve seat is configured to axially expand when a gaseous pressure in the steam chamber or the expansion chamber increases; the device of Kahn meets this limitation as shown in at least Figs. 3-5 and C1 L62- C3 L 14 and C4 L 19 - C6 L37 and FIG. A above.
Regarding claim 3 and the limitation of a valve seat as set forth in claim 2, wherein the bias members further comprise a first bias member having a first side comprising a gate-facing surface a portion of which is configured to seal against a gate and a second side forming a portion of the first expansion chamber; a second bias member wherein a first side of the second bias member forms a portion of the first expansion chamber and a second side of the second bias member forms a portion of the steam chamber; and a third bias member wherein a first side of the third bias member form a portion of the steam chamber and a second side of the third bias 
Regarding claim 4 and the limitation of a valve seat as set forth in claim 1, wherein the plurality of expansion chambers are configured to selectively expand to compliment the axial force created by the bias members; the device of Kahn meets this limitation as shown in at least Figs. 3-5 and Cl L62- C3 L 14 and C4 L 19 - C6 L37 and FIG. A above with the seat having similar structure and function as applicant’s invention in that the bellows provides both spring-like qualities to bias the seat toward the gate and with the seat being capable of expanding when fluid pressure acts on the bellows to further aid in the maintaining a fluid tight seal with the gate. 
Regarding claim 5 and the limitation of a valve seat as set forth in claim 1, wherein the expansion chambers are configured to harness a process pressure to expand the expansion chambers to increase the volume of the expansion chambers; the device of Kahn meets this limitation as shown in at least Figs. 3-5 and Cl L62- C3 L 14 and C4 L 19 - C6 L37 and FIG. A above with the seat having similar structure and function as applicant’s invention in that the bellows provides both spring-like qualities to 
Regarding claim 6 and the limitation of a valve seat as set forth in claim 3, further comprising the steam chamber partially extending between the second bias member and the third bias member; the device of Kahn meets this limitation as shown in at least Figs. 3-5 and FIG. A above.  
Regarding claim 7
Regarding claim 8 and the limitation of a valve seat as set forth in claim 3, wherein an outer edge of the second bias member and an outer edge of the third bias member comprise an integrated travel stop; the device of Kahn meets this limitation as shown in at least Figs. 3-5 and FIG. A above with the seat comprising a bellows structure similar to applicant’s invention wherein the outer edges of the undulations that faces radially outward can function as “integrated travel stops” should a part of the undulation pivot relative to an adjacent undulation. Alternatively, Fig. 5 teaches of upper portions of the undulation comprising embedded shims 102 at the outer edges that can function as “integrated travel stops” should a part of the undulation pivot relative to an adjacent undulation.  
Regarding claim 13 and the limitation of a valve seat as set forth in claim 6 configured to expand as pressure is exerted on the first expansion chamber and pressure is exerted on the steam chamber to increase the axial bias force of a sealing surface; the device of Kahn meets this limitation as shown in at least Figs. 3-5 and C1 L62- C3 L 14 and C4 L 19 - C6 L37 with the seat having similar structure and function as applicant’s invention in that the bellows provides both spring-like qualities to bias the seat toward the gate and with the seat being capable of expanding when fluid line pressure acts on the bellows to further aid in the maintaining a fluid tight seal with the gate. 

Regarding claim 15, Kahn (US 8,794,593) shows in at least Figs. 3-5 (see in particular Figs. 3 and 5 and FIG. A above) a valve seat (valve seat 48/52/48a/52a) comprising: a wall comprising a plurality of bias members comprising a first inward-Thus, the device of Kahn meets all the limitations of claim 15.
Regarding claim 16, as best understood by the Office and the limitation of a valve seat as set forth in claim 15, wherein the valve seat comprises a first bias member having a first side comprising a gate-facing surface, a portion of which is configured to seal against a gate and a second side forming a portion of the first expansion chamber; a second bias member wherein a first side of the second bias member forms a portion of the first expansion chamber and a second side forms a portion of a steam chamber; a third bias member comprising a first side forming a portion of the second bias member and a second side forming a portion of a second expansion chamber; and wherein the 
Regarding claim 17 and the limitation of a valve seat as set forth in claim 16, wherein a least a portion of the first inward-facing expansion chamber distal wall is configured to flex when activated by process pressure; the device of Kahn meets this limitation as shown in at least Figs. 3-5 and C1 L62- C3 L 14 and C4 L 19 - C6 L37 and FIG. A above with the seat being configured as a bellows comprising a portion with that sealingly engages the gate 54 and subsequent undulations that forms portions of the inner and outer chambers and gives the bellows its spring-like qualities to bias the seat into engagement with the gate 54 and allows the seat capable of reacting to fluid pressure from the process which acts upon the chambers.  
Regarding claim 19
Regarding claim 20 and the limitation of a valve seat as set forth in claim 15, wherein the valve seat is configured to be compressed before being placed into a valve; the device of Kahn meets this limitation as shown in at least Figs. 3-5 and C4 L 19 - C6 L37 and FIG. A above, notice that the bellow-like seat 48/52/48a/52a is compressed between gate 54 and the body pockets 46/50 before engaging the gate and that the undulations of the valve seat allows the valve seat to have spring-like qualities capable of biasing the engagement of the valve seat with the gate and also allow the valve seat to inflate/expand when fluid pressure acts on the inner and outer chambers to enhance the sealing ability of the seal upon the gate in a similar manner as applicant’s invention. 

Regarding claim 21, as best understood by the Office, Kahn (US 8,794,593) shows in at least Figs. 3-5 (see in particular Figs. 3 and 5 and FIG. A above) a valve seat (valve seat 48/52/48a/52a) comprising: a single-piece integrated valve seat wall comprising a first expansion chamber (notice that the valve seat is a bellows structure similar to applicant’s invention that comprises a plurality of internal chambers and external chambers and wherein portions of the undulations that allow the bellows to have spring-like qualities, see FIG. A above for a comparison of the prior art and applicant’s disclosed invention. See in particular either one of the inner/inward chambers produced by the undulations of the bellows, see in particular those closest to the gate in at least Fig. 3 and 5 of Kahn and FIG. A above) and a second expansion chamber (see either one of the other inner/inward chambers produced by the undulations of the bellows, in particular the one adjacent to the first expansion chamber, in at least Fig. 3 and 5 of Kahn and FIG. A above) wherein the first expansion chamber Thus, the device of Kahn meets all the limitations of claim 21.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 9-12 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kahn (US 8,794,593) in view of Bryant (US 2,777,664).
Regarding claims 9-12 and 18, the device of Kahn meets all the limitations of these claims as stated above except for details related to the wall nearest the gate which comprises different thicknesses/surface areas as claimed in claims 9-12 and 18. Bryant (US 2,777,664) teaches in at least Figs. 1-5 and see at least C2 L72 - C4 L 10 of a similar bellows valve seat (sealing unit 28/53) for a gate valve with similar structure and function as applicant’s invention and the device of Kahn (see the rejections based on Bryant in the previous Office Action for more details). Notice that the portion of the bellows that faces the gate comprises an annular rib 32 provided in an inner radially portion of the gate facing surface which provides an annular valve working surface 33 that engages the valve gate 13. Notice that this annular rib 32 not only provides an effective sealing surface with the gate but does so by providing a minimum surface area as compared to having the entire surface of portion 31 to engage the gate 13 which would increase friction and actuation forces to reciprocate the gate and also allows a user to have a means of quickly ascertain seal wear by inspecting whether the rib 32 is still present or not which would easily indicate that wear has occurred as compared to a large flat sealing surface which would require comparing the current thickness with the original thickness among other methods of determining wear. 
It would have been obvious to one of ordinary skill in the art at the time that the invention was effectively filed to modify the flat gate facing surface of the valve seat 48/52/48a/52a of the device of Kahn to include an annular rib 32 that engages the valve gate in a similar manner as taught by Bryant, since such a modification not only provides an effective sealing surface with the gate but does so by providing a minimum surface area as compared to having the original flat design of Kahn which reduces the actuation forces required to reciprocate the gate and also the modification allows a user As such, the device of the combination of Kahn in view Bryant meets all the limitation of claims 9-12 and 18 as follows:
Regarding claim 9 and the limitation of a valve seat as set for in claim 3, wherein the first expansion chamber further comprises a wall having a first thickness at a proximal end of the first expansion chamber wall and a second thickness at a distal end of the first expansion chamber wall; the device of the combination of Kahn in view of Bryant meets this limitation with Bryant teaching in at least Figs. 1-5 of an annular rib 32 which creates a step surface on the gate facing surface of the device of Kahn in view of Bryant with an inner radial sealing portion (the one with the annular rib 32) having a thickness that is greater than the thickness of the outer radial portion.   
Regarding claim 10 and the limitation of the valve seat of claim 9, wherein the thickness of the proximal end of the first expansion chamber wall is greater than the thickness of the distal end of the first expansion chamber wall; the device of the combination of Kahn in view of Bryant meets this limitation with Bryant teaching in at least Figs. 1-5 of an annular rib 32 which creates a step surface on the gate facing surface of the device of Kahn in view of Bryant with an inner radial sealing portion (the one with the annular rib 32) having a thickness that is greater than the thickness of the outer radial portion.
Regarding claim 11 and the limitation of a valve seat as set forth in claim 9, comprising a sealing surface wherein a portion of the sealing surface is the inner portion 
Regarding claim 12 and the limitation of a valve seat as set forth in claim 3, wherein the first bias member has a first portion that is thicker than a second portion, wherein the first thicker portion increases the pressure between a seat sealing surface and the gate disposed adjacent the seat sealing surface; the device of the combination of Kahn in view of Bryant meets this limitation with Bryant teaching in at least Figs. 1-5 of an annular rib 32 which creates a step surface on the gate facing surface of the device of Kahn in view of Bryant with an inner radial sealing portion (the one with the annular rib 32) having a thickness that is greater than the thickness of the outer radial portion which functions in the same manner as applicant’s invention.  
Regarding claim 18 and the limitation of the valve seat as set forth in claim 15, wherein an area of the valve surface seat which is configured to minimize the area of contact with a gate to increase a pressure load on the gate to improve the seal between the surface and the gate; the device of the combination of Kahn in view of Bryant meets this limitation with Bryant teaching in at least Figs. 1-5 of an annular rib 32 which creates a step surface on the gate facing surface of the device of Kahn in view of Bryant with an inner radial sealing portion (the one with the annular rib 32) having a thickness that is greater than the thickness of the outer radial portion which functions in the same manner as applicant’s invention and with the annular rib 32 providing a minimal sealing . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Colon-Morales, whose telephone number 571-270-1741 and fax number is 571-270-2741.  The examiner can normally be reached on Monday-Friday (7:30AM-3:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID COLON-MORALES/Primary Examiner, Art Unit 3753